Citation Nr: 0117396	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971 and from August 1973 to October 1974.  He is a 
recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appellant has made a claim for VA compensation.  
Inextricably intertwined is the issue of disability allegedly 
resulting from alcohol or drug abuse, claimed as secondary to 
or as a symptom of a service-connected disability.  The Board 
has imposed a temporary stay on adjudication of these claims 
until final review is completed by the United States Court of 
Appeals for the Federal Circuit with respect to its decision 
issued on February 2, 2001, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  When the Federal Circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
will lift the stay and begin to adjudicate these issues.  



FINDINGS OF FACT

1.  Any current left shoulder disorder is not related to the 
veteran's period of active military service.  

2.  Any current bilateral leg disorder is not related to the 
veteran's period of active military service.  

3.  Bilateral chondromalacia and/or arthritis of the knees 
were not present until many years after service and are 
unrelated to service.

4.  Bilateral congenital lateral insertion of the patella 
ligaments is not related to the veteran's period of service.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service, nor may arthritis of the ankles be 
presumed to have been incurred inservice.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2000).

3.  A bilateral knee disorder was not incurred in or 
aggravated by service nor may arthritis of the knees be 
presumed to have been incurred inservice.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOCs and the 
SSOCs, informed the appellant of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  VA has met this duty.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  The veteran was 
afforded numerous VA examinations during the course of this 
appeal.  Furthermore, the veteran testified as to the 
severity of his PTSD at the time of a July 1993 personal 
hearing.  As such, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).


Bilateral Leg and Left Shoulder

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
left shoulder or bilateral leg disabilities inservice.  At 
the time of an August 1974 examination, there were no 
findings of abnormalities for the lower and upper 
extremities.  In his August 1974 report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had cramps in his legs, swollen or painful joints, 
foot trouble, or a painful or "trick" shoulder or elbow.  

X-rays taken of the veteran's chest in September 1987 
revealed a chronic deformity in the left clavicle in the 
distal aspect, which had been stable since 1984.  

In September 1989, the veteran reported having swelling in 
his ankles for approximately six weeks.  At the time of a 
September 1989 VA hospitalization, normal physical findings 
were reported. 

At the time of a September 1989 VA examination, review of the 
extremities revealed normal joints, radial and pedal 
pulsations, and no edema, varicosities, cyanosis, deformity, 
or trauma.  Muscle strength, sensation, deep tendon reflexes, 
coordination, gait and station, position, and vibratory sense 
were all normal.  

In June 1992, the veteran was found to have intermittent 
swelling of the hands, feet, and knees.

At the time of a June 1992 Social Security Administration 
(SSA) interview, it was noted that the veteran's right 
handshake was firm and that he exhibited no apparent 
limitations in the arms or shoulders during the interview.  

At the time of a November 1992 VA examination, normal 
findings were reported for the extremities.  Neurological 
findings were reported as normal.  

At the time of his July 1993 hearing, the veteran reported 
that his legs and shoulders gave him problems.  The veteran 
also indicated that he had been trying to get VA to perform 
X-rays or a GI to see about problems with his shoulders or 
legs but they had not performed the x-rays.  

In July 1993, the veteran requested service connection for 
his legs and shoulder.  

At the time of a December 1993 VA hospitalization, physical 
examination was unremarkable.  

In November 1995, the veteran underwent a general medical 
examination.  Neurological evaluation was grossly normal and 
the general physical was unremarkable except for an asthenic 
physique.  

X-rays taken of the veteran's ankle in September 1997 
revealed a nondisplaced oblique lateral malleolus fracture 
with intact mortise.  

In October 1997, the veteran was seen with complaints of left 
upper extremity tremors.  In January 1998, the veteran was 
found to have hand tremors secondary to alcohol dependence.  
At the time of a March 1999 outpatient visit, the veteran 
reported having had tremors in his left hand and forearm for 
the past four years.  

In his July 1999 substantive appeal, the veteran indicated 
that his bilateral leg and left shoulder condition started 
inservice.  

In a July 1999 VA outpatient treatment record, the veteran 
was noted to have bilateral ankle arthritis.  

Service connection is not warranted for a bilateral leg or 
left shoulder disability.  While the veteran claims that his 
left shoulder and bilateral leg problems started inservice, 
he has not claimed that these disorders were incurred as a 
result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.  The 
veteran's service medical records are devoid of any 
complaints or findings of a left shoulder or bilateral leg 
disorder.  On his August 1974 report of medical history, the 
veteran checked the "no" boxes when asked if he had or had 
ever had cramps in his legs, swollen or painful joints, foot 
trouble, or a painful or "trick" shoulder or elbow.  

While the Board is sympathetic to the veteran's statements 
and beliefs that he currently has leg and shoulder problems 
which started in service, the first report of any shoulder or 
leg problems did not occur until many years after service and 
treatment records in the years immediately following service 
are devoid of any complaints or treatment for left shoulder 
or bilateral leg disorders.  Furthermore, at the time of his 
November 1992 VA orthopedic examination, the veteran reported 
having had insidious onset of occasional pain in his shins 
about four or five years ago.  Likewise, the first finding of 
ankle arthritis did not occur until many years after service.   
While the veteran has expressed his belief that any current 
leg and left shoulder problem is related to service, he is 
not qualified to render an opinion as to etiology of any 
current left shoulder or bilateral leg disorder.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the record is absent of any objective medical evidence 
relating any current left shoulder or bilateral leg 
disability to the veteran's period of service.  

Although the veteran is competent to report that he had 
shoulder and leg problems in service, the Board finds that 
his denial of such problems at separation, the normal 
separation examination and the absence of findings or 
recorded complaints in proximity to service are more 
probative than the veteran's remote statements advanced in 
support of a claim for benefits.  The preponderance of the 
evidence is against the claims of service connection for a 
left shoulder or bilateral leg disorder and there is not 
doubt to be resolved.  

Bilateral Knee

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of a 
bilateral knee disorder inservice.  At the time of an August 
1974 examination, there were no findings of abnormalities for 
the lower extremities.  On his August 1974 report of medical 
history, the veteran checked the "no" box when asked if he 
had or had ever had a "trick" or locked knee.

In July 1992, the veteran requested service connection for 
both his knees.  

In October 1992, inpatient and outpatient treatment records 
were received from the Dallas VAMC.  At the time of a 
September 1989 hospital admission, physical findings were 
reported as essentially normal except for a deviated nasal 
septum and poor dentition.  At the time of a May 1992 visit, 
the veteran indicated that he had had arm and knee swelling 
for the past four years.  X-rays taken of the veteran's left 
knee at that time revealed normal findings.  At the time of a 
May 1992 follow-up visit, the veteran reported having had 
multiple complaints of aches and pain since his return from 
Vietnam.  He stated that he had been trying to get X-rays and 
CT scans done for years but that nobody would give them to 
him.  In June 1992, the veteran reported that he had had 
right side pain for approximately 4 years.  The veteran was 
diagnosed with degenerative joint disease of the right knee 
at that time.  Later that month, he was seen with complaints 
of intermittent swelling of the hands, knees, and feet with 
pain.  He reported that this had been present for years.  

In November 1992, additional treatment records were received 
from the Dallas VAMC.  At the time of a September 1987 VA 
hospitalization, physical examination revealed no complaints 
or findings of knee problems.  

In November 1992, the veteran was afforded a VA orthopedic 
examination of his knees.  At the time of the examination, 
the veteran stated that he had had the insidious onset of 
occasional pains in his shins and knees about four or five 
years earlier.  He indicated that he had never had any 
treatment for his shins or knees.  Physical examination 
revealed that the veteran had a good gait.  There was full 
range of motion for both knees.  The knees were stable and 
there was no effusion.  Mild crepitation was present.  
McMurray's test was negative.  There was marked lateral 
insertion of the patella ligaments, bilaterally.  Diagnoses 
of mild bilateral chondromalacia patella and bilateral 
congenital lateral insertion of the patella ligaments were 
rendered.  

At the time of a November 1992 VA systemic examination, the 
veteran reported that he had had bilateral knee problems for 
about 10 years, worse in the last four years.  

At the time of a December 1993 VA hospitalization, physical 
examination was unremarkable.  

At time of a November 1995 VA examination, physical 
examination was unremarkable except for an asthenic physique.  

In June 1997, numerous VA treatment records were received in 
conjunction with records received from the Social Security 
Administration.  Among these records were the results of a 
September 1989 VA examination, which included a  review of 
the extremities that revealed normal joints, radial and pedal 
pulsations, and no edema, varicosities, cyanosis, deformity, 
or trauma.  Muscle strength, sensation, deep tendon reflexes, 
coordination, gait and station, position, and vibratory sense 
were all normal.

On a July 1999 VA Form 9, the veteran indicated that his 
bilateral knee condition started inservice.  

Service connection is not warranted for a bilateral knee 
disorder.  While the veteran claims that his bilateral knee 
problems started inservice, he has not claimed that these 
disorders were incurred as a result of a combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.  The veteran's service medical records do not 
contain any complaints or findings of a knee disorder.  On 
his August 1974 report of medical history, the veteran 
checked the "no" box when asked if he had ever had a 
"trick" or locked knee.  

Moreover, the first report of any knee problems did not occur 
until many years after service.  At the time of his November 
1992 VA examination, the veteran reported that his knee and 
shin pain started approximately 4 or 5 years earlier.  At the 
time of his November 1992 VA systemic examination, the 
veteran reported that he had bilateral knee problems for the 
past ten years. 

While the veteran has expressed his belief that any current 
bilateral knee disorder is related to service, he is not 
qualified to render an opinion as to etiology of any current 
knee disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).

Although the veteran has been shown to have bilateral 
chondromalacia, the record does not contain any objective 
medical evidence relating any current bilateral 
chondromalacia to the veteran's period of service.  Assuming 
that the veteran has degenerative joint disease of his knees, 
which has not been confirmed by X-ray finding, such a finding 
did not occur until many years after service and has not been 
related to service.  With regard to the congenital bilateral 
lateral insertion, the record does not contain any objective 
medical evidence relating this to the veteran's period of 
service in any way.  It is also found that the veteran's 
statements for treatment purposes that the knee complaints 
started after service are more probative of the onset than 
his recent statements for compensation purposes.

The preponderance of the evidence is against the claim of 
service connection for a bilateral knee disorder and there is 
no doubt to be resolved.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral knee disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

